Citation Nr: 1612694	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-31 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for asthma, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1987 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) from on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran's claim was last before the Board in April 2013, when the Veteran sought a disability rating in excess of 30 percent.  A January 2015 rating decision increased the disability rating for the Veteran's asthma to 60 percent, effective July 17, 2013.  The Board has therefore recharacterized the issue on appeal.  A November 2014 divorce decree indicates that the Veteran's current name is as stated above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted her VA Form 9 in August 2010.  In that filing, she requested a Travel Board hearing at the RO.  However, in March 2012, the Veteran's attorney submitted a letter stating that she now wanted a video conference hearing.  A February 5, 2013, letter from the Boise, Idaho, RO then informed her that her hearing was scheduled for March 12, 2013, at that RO.  However, a letter from the Veteran's attorney was received at the Boise RO that same day, stating that the Veteran had moved to Texas.  The Veteran did not attend the hearing in Boise.  When this case was last before the Board in April 2013, the issue was not properly identified, and it was noted that the Veteran failed to provide good cause for failing to report for the Board hearing.  In an October 2014 letter, the Veteran stated that she did not receive the hearing notification letter until almost a month after the date of the hearing.  She reiterated that she still wants a hearing.  In view of the fact that she quite likely did not receive notice of the Board hearing, her request should be honored.  

Video hearings before the Board are scheduled by the RO.  Thus, a remand is necessary to schedule the appellant for a video conference hearing before a VLJ to ensure due process prior to further appellate review of the claim. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing at the RO before a Veterans Law Judge sitting at the Board's offices in Washington D. C. A copy of the notice of the scheduling of the hearing should be placed in the appellant's record. 


After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


